Citation Nr: 1242032	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee and leg disability.

2.  Entitlement to service connection for right arm and shoulder disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 1992.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision decided in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for both right knee and leg disability and right arm and shoulder disability.

In his June 2009 substantive appeal the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled in August 2012 but the Veteran failed to report.  As good cause was not presented, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).


FINDINGS OF FACT

1.  A right knee and leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A right arm and shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A right knee and leg disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.655 (2012).

2.  A right arm and shoulder disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.655 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a May 2007 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service medical records, private medical records, and VA medical records have been obtained and considered.  He has not identified any additional outstanding records, including Social Security Administration records, that have not been requested or obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran's claims file contains documentation showing that VA scheduled the Veteran for an examination in November 2011 to evaluate his claimed right knee and leg disability and right arm and shoulder disability.  However, the Veteran failed to appear for that examination.  A November 2011 letter from the RO indicated that the Veteran would receive notice of the time and place of his examination.  The letter also informed the Veteran that failure to report to an examination without good cause would result in the claim being rated on the basis of the evidence of record, or could result in a denial of the claim.  A QTC medical report and the January 2012 supplemental statement of the case show that the Veteran failed to report for his examination.  The Veteran has not indicated that he did not receive the notice for his examination, nor has he advanced any other arguments regarding scheduling the examination.  

The presumption of administrative regularity states that it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  There is no requirement that a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination be contained in the record for the presumption of regularity to apply.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  The Veteran has submitted no evidence to rebut the presumption of regularity.  Thus, the Board concludes that the Veteran was properly notified of the date and time of his examination.  

It is well-established that VA's duty to assist a claimant is not a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran's claims are for original compensation.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2012).  

The Board finds that entitlement to the benefits sought cannot be established without a current VA examination.  The current evidence of record contains only lay evidence regarding a nexus between the Veteran's current disabilities and events in service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran does not have the medical expertise to establish that his current disabilities are related to his service.  Therefore, a medical opinion is required to establish a nexus and entitlement to benefits and the regulation applies.  38 C.F.R. § 3.655(a) (2012).

The Veteran did not attend his scheduled examination.  He did not offer an explanation or request that his examinations be rescheduled.  The Board finds that the Veteran has not provided good cause for his failure to attend the examination.  Accordingly, the claim shall be rated based on the evidence of record and the Veteran is not entitled to another examination.  38 C.F.R. § 3.655(a) (2012).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

The Veteran seeks service connection for a right knee and leg disability and a right arm and shoulder disability.  In documents of record, he contends that these current disabilities are due to a fall he sustained during active service.  Therefore, he claims that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2012).  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record shows that the Veteran had a fall while on active duty.  His service medical records show that in June 1992 he fell down an escape scuttle hole, resulting in a large hematoma to the right leg, contusion to the right first digit, and strain of the lateral collateral ligament of the right knee.  The Veteran also complained of pain in the right hand.  X-rays were normal.  He was given crutches and his right thumb was splinted.  The Veteran had limited duty and he was treated for these injuries over the next three weeks.  He was then released to activity as tolerated and given Motrin.  The service records clearly show injury to the right knee and leg during service.  The Veteran's lay statements regarding his right leg and knee correspond to the injuries and treatment described in the service medical records.  Therefore, the Board finds that the evidence shows an in-service incurrence of an injury to the right leg and knee.

The service medical records do not mention any injury to the right arm or shoulder, only the thumb.  However, the Veteran has consistently reported that he used his right arm to break his fall in the June 1992 incident.  In an April 2007 VA treatment record, the Veteran reported to an orthopedist that he had fallen off a ladder on a ship many years ago with his right arm bearing most of the weight.  In his notice of disagreement and lay statement dated May 2009, he reported that his arm was sprained and he remembered wearing a splint for a few days.  He did not recall receiving other treatment for his arm but stated that it received most of the impact from the fall.  In his June 2009 substantive appeal, the Veteran stated that he was treated at the time of his fall for his right arm and shoulder and he did not know why that treatment was not in the service medical record.  He reiterated that he wore a splint for a few days, and added that his arm and wrist were swollen from the fall, but were never treated after the first visit on the day of the fall.  In an April 2007 VA treatment record, the Veteran reported to an orthopedist that he had fallen off a ladder on a ship many years ago with his right arm bearing most of the weight.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that he or she observed and is within the realm of his or her personal knowledge.  The Veteran is competent to report his in-service fall, breaking that fall with his right arm and shoulder, and experiencing the symptoms of pain and swelling.  38 C.F.R. § 3.159(a)(2) (2012); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report that he was treated with a splint.  Moreover, those reports are consistent with the Veteran's confirmed fall, with his recorded complaint of pain in his right hand, and his reports to VA physicians.  While the service medical records show that it was the thumb that was splinted rather than the arm, the Board does not find that suggests a lack of credibility on the part of the Veteran.  The Veteran alternately describes the splint as being on his wrist, arm, or lower arm.  All of those memories are compatible with the location of a splint for the thumb.  Moreover, as the service medical records are silent for any follow-up treatment for the thumb, such as the removal of the splint, it seems plausible that other details of his treatment for this fall may have been omitted from the service medical records.  The Veteran's reports of falling on the arm and shoulder and experiencing pain and swelling are consistent, competent, and credible.  His lay testimony is therefore sufficient to establish an in-service incurrence of an injury to the right arm and shoulder.
 
The evidence of record shows that the Veteran has current diagnoses of right knee and right shoulder disabilities, but not right leg or arm disabilities.

With respect to his right shoulder, VA treatment records show that in April 2007 the Veteran was seen for right shoulder pain that had worsened over the last several months.  He reported no specific trauma but had started a new job that required heavy lifting.  He reported a history of having fallen off a ladder on a ship many years ago with his right arm bearing most of the weight.  An x-ray revealed a possible old fracture and degenerative changes.  In May 2007 an orthopedist saw him for right shoulder pain on the extremes of motion and overhead pain.  The orthopedist did not believe the old glenoid fracture existed and thought it was a growth line on the x-ray.  The orthopedist ordered an MRI, which showed no definitive evidence of old glenoid fracture.  The orthopedist prescribed physical therapy.  The Veteran did physical therapy for several months and changed to a job as a truck driver.  In August 2007, a VA orthopedist examined the right shoulder and reviewed all the radiologic evidence.  The orthopedist assessed possible tendinitis of the supraspinatus and infraspinatus, and acromioclavicular joint osteoarthritis.  The orthopedist ordered continued physical therapy, administered a lidocaine injection into the acromioclavicular joint, and released the Veteran to full duty.  In April 2009 the Veteran began treating with a VA primary care physician and reported developing right shoulder pain after the 1992 fall.  After examination, the physician diagnosed traumatic arthritis based on the 2007 MRI and significant disability from the shoulder.

With respect to his right knee, in April 2009 the Veteran reported developing chronic right knee pain after the 1992 fall.  His primary care physician noted right knee pain with significant buckling in the knee and daily use of a brace.  Based on examination, history, and reported symptoms, the physician diagnosed traumatic arthritis based on the evidence of degenerative joint disease in the 2007 films.  

With respect to his right arm, in May 2009 the Veteran spoke to a nurse and reported pain in his right wrist and elbow and thought he might have injured them at the same time that he injured his right shoulder.  He mentioned wearing a wrist splint at one time.  There are no other records addressing that complaint.  The Veteran provided no lay testimony regarding the current state of his right arm.  The Board does not find that single phone call, with no medical examination, diagnosis, or treatment, is sufficient to establish that the Veteran has a current disability of the right arm.

With respect to his right leg, there is no evidence of complaint, symptoms, or diagnosis of any current disability of the right leg that is separate from the diagnosed right knee disability.

The evidence of record supports a finding of current disability in the right knee and right shoulder.  Specifically, a physician has diagnosed traumatic arthritis of both joints.  The evidence of record is against finding a current disability of the right arm or right leg.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the claims for service connection for right arm and right leg disabilities must be denied because the preponderance of the evidence of record is against a finding that the Veteran has any current right arm or right leg disability.

The remaining inquiry is whether the Veteran's diagnosed traumatic arthritis of the right knee and right shoulder are related to his in-service fall.

The only medical evidence that addresses a nexus between the Veteran's current disabilities and the 1992 fall is an April 2009 VA treatment note.  In his first visit with a new primary care physician, the Veteran reported that after the 1992 fall he subsequently developed chronic right knee pain and right shoulder pain.  The physician then stated that the current pain was from the 1992 fall.  However, there is no rationale provided for that statement, which appears to be based solely on the Veteran's reported history.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Without a rationale, the opinion is inadequate and the Board cannot attribute it any probative weight.

The only other evidence of record addressing a nexus between the Veteran's current disabilities and the 1992 fall are his own lay statements.  In his notice of disagreement, May 2009 lay statement, and substantive appeal, the Veteran asserted that his current disabilities are due to the 1992 fall.  He stated that he had no other trauma to those body parts that could cause his current disabilities.  In his VA treatment records, various physicians and nurses record the Veteran providing the history of the fall and stating that he experienced pain at some point thereafter.  However, no physician offers an opinion as to the etiology of the traumatic arthritis of the right knee or shoulder.

Although the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (2010).

The Board finds that the question regarding the potential relationship between the Veteran's traumatic arthritis and 1992 fall to be complex in nature.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Traumatic arthritis is diagnosed by medical tests and there is no evidence that the Veteran has the requisite medical knowledge to administer medical tests or interpret the results.  Furthermore, he does not possess the medical knowledge to attribute any arthritis to any specific instance of his military service, to include his fall.

While the Veteran is competent to describe his in-service fall and knee and shoulder symptoms, the Board accords his statements regarding the etiology of his traumatic arthritis no probative value as he is not competent to opine on that complex medical question and has only offered conclusory statements.  Therefore, the Board finds that a preponderance of the evidence is against a finding of direct service connection.  The evidence of record does not show that it is at least as likely as not that the Veteran's traumatic arthritis of the right shoulder and right knee were caused by or a result of the in-service fall.

Furthermore, the Veteran has not contended, and the evidence does not show, that he has experienced continuous traumatic arthritis symptomatology since his service discharge.  In his notice of disagreement, the Veteran stated that he had no traumatic injuries to his knee or shoulder after the fall in 1992.  Therefore, he asserted that his current diagnoses can only be traced back to his fall during service.  However, he has never specifically asserted that he has experienced continuous pain in the knee and shoulder since service.

The Veteran's statements regarding the onset of his pain are vague.  In most of the documents of record, he does not suggest continuous shoulder pain at all, but discusses the 1992 and 2007 incidents as connected but isolated episodes.  In April 2009 he stated that the knee and shoulder pain developed subsequent to the fall.  In June 2009 he stated that shoulder pain started before he began the job that required heavy lifting in December 2006, but did not elaborate.  The lifting made the pain worse and was where the pain "really became a true issue for me."

In his notice of disagreement, substantive appeal, and lay statements, his only mention of his knee is of the injury sustained in 1992.  The Veteran had many opportunities to describe any knee pain after service, but his only comment was the April 2009 report that he developed chronic knee pain "subsequent to" the fall.  Accordingly, the Board does not find that the record establishes a lay account of continuity of knee or shoulder symptomatology since service.  

Moreover, the record is negative for treatment or complaint of shoulder pain between 1992 and April 2007.  The record is negative for treatment or complaint of knee pain between 1992 and April 2009, with one exception.  The service medical records contain a February 2008 examination report from the Veteran's service in the Reserves on which he checked a box indicating that he currently had, or had at history of, a "trick knee."  It is impossible to tell whether that refers to knee symptoms in 1998 or to the 1992 injury.  Even resolving reasonable doubt in favor of the Veteran and assuming it denotes knee symptomatology in February 2008, that single record is insufficient to show continuous pain from 1992 to the present.  Therefore, there is no medical evidence supporting a finding of continuity of shoulder or knee symptomatology since service and the preponderance of the evidence is against a finding of continuity of symptomatology.

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right knee and leg disability and a right arm and shoulder disability.  Therefore, his claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for right knee and leg disability is denied.

Service connection for right arm and shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


